Miller.., Judge :
India Cipher, plaintiff below, instituted ber suit and filed 'her bill in the circuit court of Pleasants county against J. H. Bowen, George W. Wentz, John Schauwecker, B. F. Biggs, J. B. Parker, Bobert M. Clendenning, Lora M. Clendenning, George W. Brown, Laura Brown, Susan Taggart, Bosa Welty ¡and C. W. Welty and F. P. Wingerter, executors of the last will and testament of Peter Welty, deceased, in which bill the plaintiff claimed dower in lot No. 12 in'the town of St. Marys.
The bill was filed at October rules, 1901, and decree nisi. "taken thereon. At November rules, following, the decree nisi was confirmed, and the cause was set for hearing.
On the 10th day of June, 1903, the following decree was made and entered by the court:
“This cause came on this day to be heard on the bill and exhibits filed, and summons havemg been accepted by J. B. Parker •and been duly served on all the other defendants and none of the defendants appearing by pleadings or otherwise and the cause having been submitted for final decree and it appearing that the plaintiff elects to- accept her dower in gross sum, and it further .•appearing that the value of the property described in these proceedings was of the value of $2,000.00 at the time of tire alienation and that the ago of the said India Cipher at the time of the death of A. P. Biggs, her husband, was-forty-seven.years, and that there is now due her as her dower in said property in gross sum the sum of $393.84. It is therefore adjudged, ordered and decreed that the said India Cipher do recover of the defendants in this cause the same sum of $393.84 and her costs in her behalf expended. * *
From this decree Bosa Welty and C. W. Welty and F. P. Wingerter, executors of Peter Welty, were allowed an appeal.
The above is a decree on a bill taken for confessed. No motion has been made in the said circuit court, or before the judge thereof in vacation to have it reversed.
Under section 6 of chapter 134 of the Code, the appeal was improvident^ granted and must therefore be dismissed. Watson v. Wigginton, 28 W. Va. 533; Miller v. Aracoma, 30 W. Va. 606; Ferguson v. Millender. 32 W. Va. 30.

Dismissed.